Citation Nr: 1403831	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-36 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis of the thoracolumbar spine prior to May 17, 2011, and in excess of 10 percent since May 17, 2011.

2.  Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the right knee with residual scars, prior to May 17, 2011, and in excess of 10 percent since May 17, 2011.

3.  Entitlement to an initial compensable rating for DJD of the left knee with residual scar, prior to May 17, 2011, and in excess of 10 percent since May 17, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2013, the Veteran testified before the Board at a hearing held at the RO.  A transcript is of record.  At that hearing, he submitted additional evidence with a waiver of RO adjudication.

During the pendency of the appeal, by a March 2012 rating action, the 0 percent ratings assigned for the Veteran's right and left knee and thoracolumbar spine disabilities were increased to 10 percent, effective from May 17, 2011.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the August 2013 hearing, the Veteran testified that his bilateral knee and thoracolumbar spine disabilities had increased in severity since the most recent VA diabetes examination for rating purposes which was performed in May 2011.  New examinations are required to obtain updated findings regarding the severity of the Veteran's bilateral knee and thoracolumbar spine disabilities.

In addition, the record reflects that current private treatment records should be obtained, to specifically include records from the Oakwood Clinic; Dr. R.W. and Dahlonega Family Practice; Dr. S.K. and Keem Spine Institute, P.C.; Northview Associates and Northview Orthopedic; and the Northside Management Clinic.  The Veteran's VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the VA treatment records.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic VBMS claims file, and the Veteran notified of the efforts made to obtain such records.

2.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private treatment records from the Oakwood Clinic; Dr. R.W. and Dahlonega Family Practice; Dr. S.K. and Keem Spine Institute, P.C.; Northview Associates and Northview Orthopedic; and the Northside Management Clinic.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic VBMS file, schedule him for a VA examination to determine the current severity of his service-connected right and left knee disabilities and thoracolumbar spine disability.

The examiner should describe all symptomatology related to the Veteran's right, left knee, and thoracolumbar spine disabilities.  The examiner must review the Veteran's electronic VBMS claims file be in conjunction with the examination.

Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee and spine disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees of the right and left knee and thoracolumbar spine, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use of the right and left knee and thoracolumbar spine should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment of the right and left knees due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional loss of range of motion.

With respect to the Veteran's right and left knee, the examiner should indicate whether there is any lateral stability or subluxation of the right and left knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe.

The examiner should also indicated the size and shape of any post-operative scar, to include whether there is underlying soft tissue damage or whether the scar is unstable (in that there is frequent loss of covering skin over the scar), painful, or causes any limitation of motion or other indirect sequelae.

With respect to the Veteran's thoracolumbar spine, the examiner should indicate whether any physician prescribed bed rest, and if so, the number of days such physician prescribed bed rest and must include an explanation of how the examiner arrived at such findings.  Any neurological disabilities resulting from his thoracolumbar spine disability should also be discussed.

The examiner should also provide an opinion concerning the impact of the right and left knee disabilities and thoracolumbar spine disability on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

